Ingram, Justice.
This case involves a plea of guilty to two counts of armed robbery and the abortive effort by appellant to withdraw his pleas following the pronouncement of sentences in the trial court. The issue on appeal is whether the trial judge abused his discretion in refusing to allow the guilty pleas to be withdrawn.
A review of the transcript of the plea hearing in the trial court shows that the pleas of guilty were entered freely, voluntarily and knowingly with the benefit of counsel. Thus the pleas of guilty are valid. Hooks v. State, 233 Ga. 149 (210 SE2d 668) (1974).
The sentences which appellant ultimately received in the trial court were the sentences previously agreed to by appellant and his counsel during plea bargaining and there can be no serious question here of an unfulfilled promise made by the prosecutor to induce the guilty pleas. See Santobello v. New York, 404 U. S. 257 (1971), and Smith v. State, 231 Ga. 23, 25 (200 SE2d 119) (1973).
The pleas of guilty were entered on December 5, *6651974. Sentences were pronounced by the trial judge on the same date. A motion to withdraw the pleas was filed on December 11, 1974. After a hearing, the motion was denied by the trial judge in an order entered January 2, 1975. We find no basis upon which to hold the trial court abused its discretion in denying the motion to withdraw the guilty pleas after pronouncement of the sentences. See Thomas v. State, 231 Ga. 298, 300 (201 SE2d 415) (1973), and Galbreath v. State, 130 Ga. App. 179 (202 SE2d 562) (1973).
Submitted November 7, 1975
Decided December 2, 1975.
Richard E. Reiter, Jr., for appellant.
William H. Ison, District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Staff Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.